HOLLAND & HART LLP
9555 HILLWOOD DRIVE, 2ND FLOOR

Las VEGAS, NV 89134

ao OND

So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Jon T. Pearson (410182)

Brian D. Downing (#14510)
HOLLAND & HART LLP
9555 Hillwood Drive, 2nd Floor
Las Vegas, NV 89134

Tel: (702) 669-4600

Fax: (702) 669-4650
jtpearson@hollandhart.com
bddowning@hollandhart.com

Counsel for William V. Rodriguez and

Judy A. Rodriguez, Individually and as Trustees
of the William V. Rodriguez Revocable Trust,
and the William V. Rodriguez Revocable Trust

Pase 3:17-cv-00642-MMD-CLB Document 122-1 Filed 02/13/20 Page 2 of 3

wA

FILED RECEIVED
ENTERED SERVED ON
COUNSELPARTIES OF RECORD

 

 

FEB 18 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA ORDER

GAETAN PELLETIER,
Plaintiff,
Vv.

WILLIAM V. RODRIGUEZ; JUDY A.
RODRIGUEZ; WILLIAM V. RODRIGUEZ,
Trustee; JUDY A. RODRIGUEZ, Trustee;
WILLIAM V. RODRIGUEZ REVOCABLE
LIVING TRUST (a Nevada Trust dated
November 7, 1991); JAMES W. MIDDAGH;
MORTENSEN PARTNERS, Limited
Partnership; ROBERT J. WINES; and JOHN
DOE(S) Partners in MORTENSEN
PARTNERSHIP; JOHN DOE(S) Beneficiaries
of the WILLIAM V. RODRIGUEZ
REVOCABLE TRUST, Beneficiaries in
January 2015 and Now,

Defendants.

 

 

Case No. 3:17-cv-00642-MMD-CLB

SUBSTITUTION OF COUNSEL

Defendants William V. Rodriguez and Judy A. Rodriguez, individually and as trustees

of the William V. Rodriguez Revocable Trust, and the William V. Rodriguez Revocable Trust

(collectively, “Defendants”), do hereby substitute Jon T. Pearson of the law firm of Holland &

Hart LLP, as their attorney in this action in place and stead of Nick A. Moschetti, Jr.

///

 
HOLLAND & HART LLP
9555 HILLWOOD DRIVE, 2ND FLOOR

Las VEGAS, NV 89134

Case 3:17-cv-00642-MMD-CLB Document 122-1 Filed 02/13/20 Page 3 of 3

oOo oOo nN DN

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Dated this 6th-day of February 2020.

    

 

LoL f\ Qe,
Mosws.1 Cobig we \ hte: CQ Kab te Cec
William V. Rodrigdez Judy A. Rodriguez V ()

WILLIAM V, RODRIGUEZ REVOCABLE
TRUST = 7

“

Ly
AA ff “
- iow L Se Frep 102 2

William V. Rodriguéz, as Co-Trustee
oo” 7 } ,
CAedy UG Koby Ca
Judy A. Rodriguez, as Co-Trusteg )
Nick A. Moschetti, Jr. hereby consents to the substitution of Jon T. Pearson of the law

firm of Holland & Hart LLP, as attorney in this action for Defendants, in my place and stead.

Dated this 6th day of February 2020.

Nick A. Moschetti, Jr.

Jon T. Pearson of the law firm of Holland & Hart LLP hereby agrees to be substituted as

attorney for Defendants in this action, in the place of and stead of Nick A. Moschetti, Jr.

Nan bison

Jon f'\Pearson

HOAVAND & HART LLP
9555 Hillwood Drive, 2nd Floor
Las Vegas, NV 89134

Dated this 6th day of February 2020.

Counsel for William V. Rodriguez and

Judy A. Rodriguez, Individually and as Trustees
of the William V. Rodriguez Revocable Trust,
and the William V. Rodriguez Revocable Trust

IT IS SO ORDERED

    
 

GISTRATE JUDGE

one

 
